DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 21 March 2022. Claims 1 - 9 and 11 - 15 are currently pending. 

Specification
The objection to the specification, due to a non-descriptive title of the invention, is hereby withdrawn in view of the amendments and remarks received 21 March 2022.

Claim Objections
Claim 11 is objected to because of the following informalities: Line 7 of claim 11 recites, in part, “a distance estimating unit that when estimating” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --a distance estimating unit, that when estimating-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Line 12 of claim 11 recites, in part, “attributes, detect an object eye-to-eye distance” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --attributes, detects an object eye-to-eye distance-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Line 6, line 8, line 9, line 11 and line 12 of claim 12 recite, in part, “identifies”, “sets”, “detect”, “compares” and “estimates”, respectively, which appear to contain grammatical errors and/or minor informalities. The Examiner suggests amending the identified recitations of claim 12 to --identifying--, --setting--, --detecting--, --comparing-- and --estimating-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
The objections to claims 2 - 5, 8, 9, 13 and 14, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 21 Match 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 9 and 11 - 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the positional relation between each of the plurality of objects within the captured image and the gate," (emphasis added) in lines 15 - 16. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which estimated positional relation “the estimated positional relation” recited on lines 17 - 18 is referencing. Is it referring to the “positional relation between the gate and the object” recited on line 7 of claim 1 or one of the “positional relation between each of the plurality of objects within the captured image and the gate” recited on lines 15 - 16 of claim 1? Clarification and appropriate correction are required. For purposes of examination the Examiner will treat “the estimated positional relation” recited on lines 17 - 18 of the claim as referencing the “positional relation between the gate and the object” recited on line 7 of claim 1.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because it is unclear as to which object “the object” recited on line 3, along with subsequent recitations of "the object", are referencing. Are they referring to the “object” recited on line 4 of claim 1 or one of the “plurality of objects” recited on line 10 of claim 1? Clarification and appropriate correction are required. For purposes of examination the Examiner will treat “the object” recited on line 3 of claim 2, along with subsequent recitations of "the object", as referencing the “object” recited on line 4 of claim 1.
Claim 3 recites the limitation "the reference value" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because it is unclear as to which attribute “the attribute” recited on line 5 is referencing since lines 9 - 10 of claim 1 make it clear that there are a plurality of attributes, one for each of a plurality of objects. Clarification and appropriate correction are required. 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because it is unclear as to which object “the object” recited on line 4, along with subsequent recitations of "the object", are referencing. Are they referring to the “object” recited on line 4 of claim 1 or one of the “plurality of objects” recited on line 10 of claim 1? Clarification and appropriate correction are required. For purposes of examination the Examiner will treat “the object” recited on line 4 of claim 4, along with subsequent recitations of "the object", as referencing the “object” recited on line 4 of claim 1.
Claim 4 recites the limitation "the reference value" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because it is unclear as to which attribute “the attribute” recited on line 5 is referencing since lines 9 - 10 of claim 1 make it clear that there are a plurality of attributes, one for each of a plurality of objects. Clarification and appropriate correction are required.
Claim 4 recites the limitation "the distance to the object within the captured image" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because it is unclear as to which object “the object” recited on line 4, along with subsequent recitations of "the object", are referencing. Are they referring to the “object” recited on line 4 of claim 1 or one of the “plurality of objects” recited on line 10 of claim 1? Clarification and appropriate correction are required. For purposes of examination the Examiner will treat “the object” recited on line 4 of claim 4, along with subsequent recitations of "the object", as referencing the “object” recited on line 4 of claim 1.
Claim 6 recites the limitation "the distance to the object within the captured image" in lines 4 - 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the reference value" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the distance from the gate to the object" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because it is unclear as to which object “the object” recited on line 5, along with subsequent recitations of "the object", are referencing. Are they referring to the “object” recited on line 4 of claim 1 or one of the “plurality of objects” recited on line 10 of claim 1? Clarification and appropriate correction are required. For purposes of examination the Examiner will treat “the object” recited on line 4 of claim 4, along with subsequent recitations of "the object", as referencing the “object” recited on line 4 of claim 1.
Claim 11 recites the limitation "the positional relation between each of the plurality of objects within the captured image and the gate" (emphasis added) in lines 14 - 15. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which estimated positional relation “the estimated positional relation” recited on line 18 is referencing. Is it referring to the “positional relation between the gate and the object” recited on lines 7 - 8 of claim 11 or one of the “positional relation between each of the plurality of objects within the captured image and the gate” recited on lines 14 - 15 of claim 11? Clarification and appropriate correction are required. For purposes of examination the Examiner will treat “the estimated positional relation” recited on line 18 of the claim as referencing the “positional relation between the gate and the object” recited on lines 7 - 8 of claim 11.
Claim 12 recites the limitation "the positional relation between each of the plurality of objects within the captured image and the gate" (emphasis added) in lines 12 - 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which estimated positional relation “the estimated positional relation” recited on lines 15 - 16 is referencing. Is it referring to the “positional relation between the gate and the object” recited on line 5 of claim 12 or one of the “positional relation between each of the plurality of objects within the captured image and the gate” recited on lines 12 - 13 of claim 12? Clarification and appropriate correction are required. For purposes of examination the Examiner will treat “the estimated positional relation” recited on lines 15 - 16 of the claim as referencing the “positional relation between the gate and the object” recited on line 5 of claim 12.
Claim 13 recites the limitation "the estimated distance to the object within the captured image" in lines 3 - 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because it is unclear as to which object “the object” recited on line 3, along with subsequent recitations of "the object", are referencing. Are they referring to the “object” recited on line 2 of claim 12 or one of the “plurality of objects” recited on line 7 of claim 12? Clarification and appropriate correction are required. For purposes of examination the Examiner will treat “the object” recited on line 3 of claim 13, along with subsequent recitations of "the object", as referencing the “object” recited on line 2 of claim 12.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because it is unclear as to which object “the object” recited on lines 3 - 4, along with subsequent recitations of "the object", are referencing. Are they referring to the “object” recited on line 2 of claim 12 or one of the “plurality of objects” recited on line 7 of claim 12? Clarification and appropriate correction are required. For purposes of examination the Examiner will treat “the object” recited on lines 3 - 4 of claim 14, along with subsequent recitations of "the object", as referencing the “object” recited on line 2 of claim 12.
Claim 14 recites the limitation "the reference value" in lines 4 - 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because it is unclear as to which attribute “the attribute” recited on line 5, along with subsequent recitations of “the attribute”, are referencing since line 7 of claim 12 makes it clear that there are a plurality of attributes, one for each of a plurality of objects. Clarification and appropriate correction are required.
Claim 14 recites the limitation "the distance to the object within the captured image" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 7, 8 and 15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 9 and 11 - 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive.
On pages 11 - 12 of the remarks the Applicant’s Representative argues that Takizawa does not teach or suggest “control[ling] opening and closing of the gate based on a result of the matching and the estimated positional relation.” The Examiner respectfully disagrees. Initially, the Examiner asserts that the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Furthermore, the Examiner asserts that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, the Examiner asserts that Takizawa disclose the aforementioned disputed claim limitation, see at least the abstract, figures 2 and 7 - 12, page 2 paragraph 0019, page 3 paragraphs 0036 - 0038 and 0040, page 6 paragraphs 0068 - 0073 and page 8 paragraphs 0104 and 0108 of Takizawa wherein it is disclosed that “in the case where the determination result is that the pedestrian M has been registered in advance, the entrance and exit management apparatus opens the door 3 of the entrance and exit target area 2”, that the “face detector module 13 detects face regions of the pedestrian M from each of the images captured by the cameras 11 and 12. The face distance measuring module 14 calculates the distance between the pedestrian M and each of the cameras 11 and 12. The identification target selector module 15 selects an optimal face region targeted for identification”, that the “gate control module 20 controls opening of the door 3 (or gateway unit 5) based on the result of the face identification module 19”, and that in “the case where a plurality of persons exist in the image capturing region 4, the face region of the person who is closer to the door 3 is preferentially targeted for identification.” The Examiner asserts that Takizawa disclose targeting a person who is closest to the door, gate, for identification, the estimated positional relation, and controlling the opening and closing of the door, gate, based on whether or not the targeted person has been registered in advance, a result of the matching. Thus, the Examiner asserts that Takizawa discloses controlling opening and closing of the gate based on a result of the matching and the estimated positional relation at least because Takizawa disclose utilizing the estimated positional relation to select a person for identification and a result of matching between the selected person and previously registered people to control an opening and closing of a gate. Therefore, the Examiner asserts that Takizawa discloses the aforementioned disputed claim limitation(s). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 9 and 11 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa U.S. Publication No. 2006/0262187 A1 in view of Hwang et al. U.S. Publication No. 2012/0121126 A1 in view of Hunt et al. U.S. Publication No. 2016/0019697 A1.

-	With regards to claim 1, Takizawa discloses an information processing device (Takizawa, Fig. 3, Pg. 1 ¶ 0004, Pg. 2 ¶ 0016 - 0019, Pg. 3 ¶ 0036 - 0037 and 0040) comprising a memory (Takizawa, Fig. 3, Pg. 3 ¶ 0037 and 0039 - 0040, Pg. , Pg. 6 ¶ 0071) and comprising steps of: executing a matching process of performing matching between an object within a captured image obtained by capturing a pre-passing side region of a gate and a previously registered object; (Takizawa, Abstract, Figs. 1 - 3 & 5A - 5F, Pg. 2 ¶ 0016 - 0019, Pg. 3 ¶ 0036 - 0038 and 0040, Pg. 3 ¶ 0044 - Pg. 4 ¶ 0045, Pg. 6 ¶ 0069 - 0072) when estimating a positional relation between the gate and the object within the captured image, (Takizawa, Figs. 7 - 9, Pg. 3 ¶ 0040, Pg. 5 ¶ 0064 - Pg. 6 ¶ 0069 [“In the case where a plurality of persons exist in the image capturing region 4, the face region of the person who is closer to the door 3 is preferentially targeted for identification”]) identify an attribute of each of a plurality of objects within the captured image based on an attribute analysis process on each image portion of the plurality of objects within the captured image, (Takizawa, Figs. 7 - 9, Pg. 3 ¶ 0040, Pg. 5 ¶ 0062 - Pg. 6 ¶ 0069 [“FIGS. 8A and 8B each show a specific example of detecting a face region. FIG. 8A shows an image picked up by the upper camera 11; and FIG. 8B shows an image picked up by the lower camera 12, wherein the face regions detected by the face detector module 13 are displayed by frames 61, 62, 63, and 64” and “The face distance measuring module 14 obtains a viewing difference by correlating the face regions detected from the images captured by the cameras 11 and 12, and calculates the distance from the cameras 11 and 12 up to the face of the pedestrian M”]) and estimate the positional relation between each of the plurality of objects within the captured image and the gate, (Takizawa, Figs. 7 - 9, Pg. 3 ¶ 0040, Pg. 5 ¶ 0064 - Pg. 6 ¶ 0070 [“In the case where a plurality of persons exist in the image capturing region 4, the face region of the person who is closer to the door 3 is preferentially targeted for identification”]) and control opening and closing of the gate based on a result of the matching and the estimated positional relation. (Takizawa, Abstract, Figs. 1 - 3, 9, 10 & 12, Pg. 2 ¶ 0019, Pg. 3 ¶ 0036 - 0038 and 0040, Pg. 6 ¶ 0068 - 0073, Pg. 8 ¶ 0104 and 0108 [“in the case where the determination result is that the pedestrian M has been registered in advance, the entrance and exit management apparatus opens the door 3 of the entrance and exit target area 2” and “In the case where a plurality of persons exist in the image capturing region 4, the face region of the person who is closer to the door 3 is preferentially targeted for identification”]) Takizawa fails to disclose explicitly a memory having processing instructions stored therein and at least one processor configured to execute the processing instructions, wherein the at least one processor is configured to: when estimating a positional relation using an eye-to-eye distance of the object within the captured image, setting a reference eye-to-eye distance corresponding to each of the attributes, detecting an object eye-to-eye distance that represents an eye-to-eye distance of each of the plurality of objects within the captured image, and comparing the object eye-to-eye distance with the reference eye-to-eye distance for each of the plurality of objects. Pertaining to analogous art, Hwang et al. disclose an information processing device (Hwang et al., Abstract, Fig. 1, Pg. 1 ¶ 0009, Pg. 2 ¶ 0021, 0026, 0038 - 0040 and 0043, Pg. 5 ¶ 0115) comprising a memory having processing instructions stored therein (Hwang et al., Fig. 1, Pg. 2 ¶ 0026 and 0038 - 0039, Pg. 5 ¶ 0115) and at least one processor configured to execute the processing instructions, (Hwang et al., Fig. 1, Pg. 2 ¶ 0038 - 0039 and 0043, Pg. 5 ¶ 0115) wherein the at least one processor is configured to: (Hwang et al., Fig. 1, Pg. 2 ¶ 0038 - 0039 and 0043, Pg. 5 ¶ 0115) execute a matching process of performing matching between an object within a captured image and a previously registered object; (Hwang et al., Figs. 1 & 9, Pg. 1 ¶ 0016, Pg. 2 ¶ 0026, 0038 and 0044 - 0046, Pg. 3 ¶ 0049, 0056 - 0057 and 0062, Pg. 4 ¶ 0096, Pg. 5 ¶ 0098 - 0106) when estimating a positional relation using a diagonal face distance of the object within the captured image, (Hwang et al., Abstract, Figs. 3, 5 & 9, Pg. 1 ¶ 0009, 0011 and 0014 - 0016, Pg. 2 ¶ 0044 - Pg. 3 ¶ 0050, Pg. 3 ¶ 0065 - 0070, Pg. 5 ¶ 0099 - 0103) identify an attribute of each of a plurality of objects within the captured image based on an attribute analysis process on each image portion of the plurality of objects within the captured image, (Hwang et al., Figs. 1 & 9, Pg. 1 ¶ 0016, Pg. 2 ¶ 0024 - 0026, Pg. 3 ¶ 0049 - 0057, Pg. 4 ¶ 0095 - 0096, Pg. 5 ¶ 0102 - 0106 [The Examiner asserts that Takizawa discloses estimating a positional relation between each of a plurality of objects within a captured image and the gate and thus asserts that that the proposed combination of Takizawa in view of Hwang et al. would utilize the distance estimation process of Hwang et al. to estimate the positional relation between each of a plurality of objects within a captured image and the gate.]) set a reference diagonal face distance corresponding to each of the attributes, (Hwang et al., Fig. 9, Pg. 1 ¶ 0014 - 0016, Pg. 2 ¶ 0024 - 0026, Pg. 3 ¶ 0047 - 0057, Pg. 5 ¶ 0101 - 0106) detect an object diagonal face distance that represents a diagonal face distance of each of the plurality of objects within the captured image, (Hwang et al., Abstract, Figs. 3, 5 & 9, Pg. 1 ¶ 0009, 0011 and 0014 - 0016, Pg. 2 ¶ 0044 - Pg. 3 ¶ 0050, Pg. 3 ¶ 0065 - 0070, Pg. 5 ¶ 0099 - 0103) compare the object diagonal face distance with the reference diagonal face distance for each of the plurality of objects, (Hwang et al., Fig. 9, Pg. 1 ¶ 0016, Pg. 2 ¶ 0026, Pg. 3 ¶ 0047 - 0057, Pg. 5 ¶ 0101 - 0106) and estimate the positional relation between each of the plurality of objects within the captured image and the gate. (Hwang et al., Abstract, Figs. 3, 5 & 9, Pg. 1 ¶ 0009, 0011 and 0014 - 0016, Pg. 2 ¶ 0044 - Pg. 3 ¶ 0050, Pg. 3 ¶ 0065 - 0070, Pg. 5 ¶ 0099 - 0103 [The Examiner asserts that Takizawa discloses estimating a positional relation between each of a plurality of objects within a captured image and the gate and thus asserts that that the proposed combination of Takizawa in view of Hwang et al. would utilize the distance estimation process of Hwang et al. to estimate the positional relation between each of a plurality of objects within a captured image and the gate.]) Hwang et al. fail to disclose explicitly estimating a positional relation using an eye-to-eye distance of the object within the captured image. Pertaining to analogous art, Hunt et al. disclose when estimating a positional relation using an eye-to-eye distance of the object within the captured image, (Hunt et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0003 - 0005 and 0010, Pg.3 ¶ 0039 - 0045 and 0049 - 0054) identify an attribute of each of a plurality of objects within the captured image based on an attribute analysis process on each image portion of the plurality of objects within the captured image, (Hunt et al., Figs. 2 & 3, Pg. 1 ¶ 0004 - 0005 and 0010, Pg. 3 ¶ 0042 - 0043 and 0050 - 0054 [The Examiner asserts that Takizawa discloses estimating a positional relation between each of a plurality of objects within a captured image and the gate and thus asserts that that the proposed combination of Takizawa in view of Hwang et al. in view of Hunt et al. would estimate the positional relation between each of a plurality of objects within a captured image and the gate.]) set a reference eye-to-eye distance corresponding to each of the attributes, (Hunt et al., Figs. 2 & 3, Pg. 1 ¶ 0004 - 0005 and 0010, Pg. 3 ¶ 0042 - 0043 and 0050 - 0054) detect an object eye-to-eye distance that represents an eye-to-eye distance of each of the plurality of objects within the captured image, (Hunt et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0003 - 0005, Pg. 3 ¶ 0039 - 0044 and 0049 - 0054) compare the object eye-to-eye distance with the reference eye-to-eye distance for each of the plurality of objects, (Hunt et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0003 - 0005 and 0010, Pg.3 ¶ 0039 - 0045 and 0049 - 0054) and estimate the positional relation between each of the plurality of objects within the captured image and the gate. (Hunt et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0003 - 0005 and 0010, Pg.3 ¶ 0039 - 0045 and 0049 - 0054 [The Examiner asserts that Takizawa discloses estimating a positional relation between each of a plurality of objects within a captured image and the gate and thus asserts that that the proposed combination of Takizawa in view of Hwang et al. in view of Hunt et al. would estimate the positional relation between each of a plurality of objects within a captured image and the gate.]) Takizawa and Hwang et al. are combinable because they are both directed towards utilizing image processing techniques to estimate a position of a user’s face in three-dimensions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takizawa with the teachings of Hwang et al. This modification would have been prompted in order to substitute the distance measuring processing of Takizawa for the face distance estimation technique of Hwang et al. The face distance estimation technique of Hwang et al. could be substituted in place of the distance measuring processing of Takizawa utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the face distance estimation technique of Hwang et al., which utilizes the size of a user’s face along with an average face size selected according to the user’s age, sex and race, would be utilized to estimate the distance to the user’s face. Furthermore, this modification would enhance the base device of Takizawa since the face distance estimation technique of Hwang et al. would be able to reliably estimate the distance to users’ faces in captured images from image information acquired by a single camera. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takizawa with the teachings of Hwang et al. This modification would have been prompted in order to enhance the base device of Takizawa with the well-known and applicable technique Hwang et al. applied to a similar device. Utilizing a processor to execute processing instructions stored on a memory, as taught by Hwang et al., would enhance the base device of Takizawa by ensuring that it is carried out accurately and efficiently at high-computational speed on computer architecture. Moreover, this modification would facilitate the wide-spread dissemination of the teachings of the base device to the millions of potential end-users with access to computers. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the face distance estimation technique of Hwang et al. would be utilized to estimate the distance to users’ faces in captured images and in that a processor executing processing instructions stored on a memory would be utilized to carry out the techniques of the base device so as to ensure that they are carried out accurately and efficiently at high-computational speed on computer architecture. In addition, Takizawa in view of Hwang et al. and Hunt et al. are combinable because they are all directed towards utilizing image processing techniques to estimate a position of a user’s face in three-dimensions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Takizawa in view of Hwang et al. with the teachings of Hunt et al. This modification would have been prompted in order to substitute the face size based on a diagonal face distance of Hwang et al. for the face size based on an eye-to-eye distance of Hunt et al. The face size based on an eye-to-eye distance of Hunt et al. could be substituted in place of the face size based on a diagonal face distance of Hwang et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination eye-to-eye distances would be utilized as the face sizes in the face distance estimation technique of Hwang et al. and that eye-to-eye distances would be utilized to estimate the distances to face regions in captured images. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that eye-to-eye distances would be utilized as the face sizes in the face distance estimation technique of Hwang et al. and that eye-to-eye distances would be utilized to estimate the distances to face regions in captured images. Therefore, it would have been obvious to combine Takizawa with Hwang et al. and Hunt et al. to obtain the invention as specified in claim 1. 

-	With regards to claim 2, Takizawa in view of Hwang et al. in view of Hunt et al. disclose the information processing device according to Claim 1, wherein the device is configured to: execute the matching process based on an estimated distance to the object within the captured image; (Takizawa, Figs. 1, 2, 11 & 12, Pg. 2 ¶ 0018 - 0019, Pg. 3 ¶ 0040, Pg. 3 ¶ 0043 - Pg. 4 ¶ 0045, Pg. 5 ¶ 0067 - Pg. 6 ¶ 0071, Pg. 8 ¶ 0104 - 0105 and 0108) and execute a process to control the opening and closing of the gate based on a processing result of the matching process executed based on the estimated distance to the object within the captured image. (Takizawa, Abstract, Figs. 1 - 3 & 10 - 12, Pg. 2 ¶ 0018 - 0019, Pg. 3 ¶ 0036 - 0040, Pg. 3 ¶ 0044 - Pg. 4 ¶ 0045, Pg. 6 ¶ 0068 - 0072, Pg. 7 ¶ 0090, Pg. 8 ¶ 0104 - 0105 and 0108) Takizawa fails to disclose explicitly the at least one processor. Pertaining to analogous art, Hwang et al. disclose the at least one processor. (Hwang et al., Fig. 1, Pg. 2 ¶ 0038 - 0039 and 0043, Pg. 5 ¶ 0115) 

-	With regards to claim 3, Takizawa in view of Hwang et al. in view of Hunt et al. disclose the information processing device according to Claim 2. Takizawa fails to disclose explicitly wherein the at least one processor is configured to set the reference value based on the attribute, and estimate the distance to the object within the captured image by using the set reference value. Pertaining to analogous art, Hwang et al. disclose wherein the at least one processor is configured to (Hwang et al., Fig. 1, Pg. 2 ¶ 0038 - 0039 and 0043, Pg. 5 ¶ 0115) set the reference value based on the attribute, (Hwang et al., Abstract, Figs. 1, 3, 5 & 9, Pg. 1 ¶ 0011, 0014 and 0016, Pg. 2 ¶ 0021, 0024, 0026 and 0038, Pg. 3 ¶ 0047 - 0057 and 0069 - 0070, Pg. 5 ¶ 0098 - 0106) and estimate the distance to the object within the captured image by using the set reference value. (Hwang et al., Figs. 1, 3, 5 & 9, Pg. 1 ¶ 0009, 0011, 0014 and 0016, Pg. 2 ¶ 0021, 0024, 0026, 0038 and 0043, Pg. 3 ¶ 0047 - 0057, 0062 and 0067 - 0070, Pg. 5 ¶ 0098 - 0108) 

-	With regards to claim 4, Takizawa in view of Hwang et al. in view of Hunt et al. disclose the information processing device according to Claim 1. Takizawa fails to disclose explicitly wherein the at least one processor is configured to execute a process to identify an attribute of the previously registered object as the attribute of the object within the captured image, set the reference value based on the attribute, and estimate the distance to the object within the captured image by using the set reference value. Pertaining to analogous art, Hwang et al. disclose wherein the at least one processor is configured to execute a process to (Hwang et al., Fig. 1, Pg. 2 ¶ 0038 - 0039 and 0043, Pg. 5 ¶ 0115) identify an attribute of the previously registered object as the attribute of the object within the captured image, (Hwang et al., Figs. 1 & 9, Pg. 1 ¶ 0016, Pg. 2 ¶ 0024 and 0026, Pg. 3 ¶ 0047 - 0050, 0056 - 0057 and 0062, Pg. 5 ¶ 0098 - 0103 and 0106) set the reference value based on the attribute, (Hwang et al., Abstract, Figs. 1, 3, 5 & 9, Pg. 1 ¶ 0016, Pg. 2 ¶ 0021, 0024, 0026 and 0038, Pg. 3 ¶ 0047 - 0057 and 0062, Pg. 5 ¶ 0098 - 0106) and estimate the distance to the object within the captured image by using the set reference value. (Hwang et al., Figs. 1, 3, 5 & 9, Pg. 1 ¶ 0016, Pg. 2 ¶ 0021, 0024, 0026 and 0038, Pg. 3 ¶ 0047 - 0057 and 0062, Pg. 5 ¶ 0098 - 0106) 

-	With regards to claim 5, Takizawa in view of Hwang et al. in view of Hunt et al. disclose the information processing device according to Claim 4. Takizawa fails to disclose explicitly wherein the at least one processor is configured to execute a process to, when identifying the attribute of the object within the captured image from the result of the matching process fails, identify the attribute of the object within the captured image based on the attribute analysis process on the image portion of the object. Pertaining to analogous art, Hwang et al. disclose wherein the at least one processor is configured to execute a process (Hwang et al., Fig. 1, Pg. 2 ¶ 0038 - 0039 and 0043, Pg. 5 ¶ 0115) to, identify the attribute of the object within the captured image based on the attribute analysis process on the image portion of the object. (Hwang et al., Abstract, Figs. 1, 3, 5 & 9, Pg. 1 ¶ 0009, 0011, 0014 and 0016, Pg. 2 ¶ 0021, 0024, 0026 and 0038, Pg. 3 ¶ 0047 - 0050, 0053 - 0054, 0056 - 0057, 0062 and 0067 - 0070, Pg. 5 ¶ 0098 - 0106) Hwang et al. fail to disclose explicitly when identifying the attribute of the object within the captured image from the result of the matching process fails, identify the attribute of the object within the captured image based on the attribute analysis process on the image portion of the object. Pertaining to analogous art, Hunt et al. disclose wherein the at least one processor is configured to execute a process to, (Hunt et al., Fig. 1, Pg. 1 ¶ 0014 - Pg. 2 ¶ 0018, Pg. 2 ¶ 0028 - 0032, Pg. 4 ¶ 0066 - 0074) when identifying the attribute of the object within the captured image from the result of the matching process fails, (Hunt et al., Abstract, Figs. 1 - 3, Pg. 1 ¶ 0003 - 0005 and 0010, Pg. 3 ¶ 0040 - 0043, 0049 - 0051 and 0053 - 0054) identify the attribute of the object within the captured image based on the attribute analysis process on the image portion of the object. (Hunt et al., Fig. 3, Pg. 1 ¶ 0003 - 0005 and 0010, Pg. 3 ¶ 0041 - 0043) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Takizawa in view of Hwang et al. in view of Hunt et al. with additional teachings of Hunt et al. This modification would have been prompted in order to enhance the combined base device of Takizawa in view of Hwang et al. in view of Hunt et al. with the well-known and applicable technique Hunt et al. applied to a similar device. Identifying the attribute of the object within the captured image based on the attribute analysis process when identifying the attribute from the result of the matching process fails, as taught by Hunt et al., would enhance the combined base device by allowing for it to estimate a distance to the face of a user as accurately as possible in situations wherein their age, sex and race information cannot be ascertained from the image data through matching by utilizing a standard/average eye separation distance value for the user against which an actual eye separation distance is compared thereby permitting the combined base device to provide a best distance estimate for any unknown and/or unmatched users. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the attribute of the object within the captured image would be identified based on the attribute analysis process when identifying the attribute from the result of the matching process fails so as to enable distances to be estimated for any unknown and/or unmatched users as best as possible. Therefore, it would have been obvious to combine Takizawa in view of Hwang et al. in view of Hunt et al. with additional teachings of Hunt et al. to obtain the invention as specified in claim 5.

-	With regards to claim 6, Takizawa in view of Hwang et al. in view of Hunt et al. disclose the information processing device according to Claim 1, wherein device is configured to execute a process to detect object information representing a feature of the object within the captured image, (Takizawa, Fig. 3, Pg. 2 ¶ 0017 - 0018, Pg. 3 ¶ 0037 and 0039 - 0040, Pg. 5 ¶ 0062 - Pg. 6 ¶ 0070) and estimate the distance to the object within the captured image based on the object information. (Takizawa, Fig. 3, Pg. 2 ¶ 0017 - 0018, Pg. 3 ¶ 0037 and 0039 - 0040, Pg. 5 ¶ 0062 - Pg. 6 ¶ 0070) Takizawa fails to disclose explicitly wherein the at least one processor is configured to execute a process to estimate the distance based on the reference value. Pertaining to analogous art, Hwang et al. disclose wherein the at least one processor is configured to execute a process to (Hwang et al., Fig. 1, Pg. 2 ¶ 0038 - 0039 and 0043, Pg. 5 ¶ 0115) detect object information representing a feature of the object within the captured image, (Hwang et al., Abstract, Figs. 1, 3, 5 & 9, Pg. 1 ¶ 0009, 0011, 0014 and 0016, Pg. 2 ¶ 0021, 0024, 0026 and 0038, Pg. 3 ¶ 0047 - 0057, 0062 and 0068 - 0070, Pg. 5 ¶ 0101 - 0106) and estimate the distance to the object within the captured image based on the reference value and the object information. (Hwang et al., Figs. 1, 5 & 9, Pg. 1 ¶ 0009, 0011, 0014 and 0016, Pg. 2 ¶ 0021, 0024, 0026 and 0038, Pg. 3 ¶ 0047 - 0056 and 0062, Pg. 5 ¶ 0098 - 0106) 

-	With regards to claim 7, Takizawa in view of Hwang et al. in view of Hunt et al. disclose the information processing device according to Claim 6. Takizawa fails to disclose explicitly wherein the at least one processor is configured to execute a process to detect a size of a predetermined site of the object within the captured image as the object information, and estimate the distance to the object within the captured image based on the size of the predetermined site of the object with reference to the reference value. Pertaining to analogous art, Hwang et al. disclose wherein the at least one processor is configured to execute a process to (Hwang et al., Fig. 1, Pg. 2 ¶ 0038 - 0039 and 0043, Pg. 5 ¶ 0115) detect a size of a predetermined site of the object within the captured image as the object information, (Hwang et al., Abstract, Figs. 1, 3, 5 & 9, Pg. 1 ¶ 0009, 0011 and 0014, Pg. 2 ¶ 0021, 0024 and 0038, Pg. 3 ¶ 0047 - 0048, 0050, 0053 - 0056 and 0068 - 0070, Pg. 5 ¶ 0101 - 0103) and estimate the distance to the object within the captured image based on the size of the predetermined site of the object with reference to the reference value. (Hwang et al., Figs. 1, 5 & 9, Pg. 1 ¶ 0009, 0011, 0014 and 0016, Pg. 2 ¶ 0021, 0024, 0026 and 0038, Pg. 3 ¶ 0047 - 0056 and 0062, Pg. 5 ¶ 0098 - 0106) 

-	With regards to claim 8, Takizawa in view of Hwang et al. in view of Hunt et al. disclose the information processing device according to Claim 7, wherein the device is configured to execute a process to compare predetermined sites of respective objects within identical captured images, with each other, (Takizawa, Figs. 8A - 9, Pg. 2 ¶ 0018 - 0019, Pg. 3 ¶ 0040, Pg. 5 ¶ 0062 - Pg. 6 ¶ 0071, Pg. 7 ¶ 0089 - 0090 [“In the case where a plurality of persons exist in the image capturing region 4, the face region of the person who is closer to the door 3 is preferentially targeted for identification”]) and determine a perspective relation between the respective objects within the identical captured images with reference to the gate. (Takizawa, Figs. 8A - 9, Pg. 2 ¶ 0018 - 0019, Pg. 3 ¶ 0040, Pg. 5 ¶ 0062 - Pg. 6 ¶ 0071, Pg. 7 ¶ 0089 - 0090 [“In the case where a plurality of persons exist in the image capturing region 4, the face region of the person who is closer to the door 3 is preferentially targeted for identification”]) Takizawa fails to disclose explicitly wherein the at least one processor is configured to execute a process to compare sizes of predetermined sites of respective objects with reference to reference values set corresponding to the respective objects, with each other. Pertaining to analogous art, Hwang et al. disclose wherein the at least one processor is configured to execute a process to (Hwang et al., Fig. 1, Pg. 2 ¶ 0038 - 0039 and 0043, Pg. 5 ¶ 0115) compare sizes of predetermined sites of respective objects with reference to reference values set corresponding to the respective objects. (Hwang et al., Figs. 1, 3, 5 & 9, Pg. 1 ¶ 0011, 0014 and 0016, Pg. 2 ¶ 0021, 0024, 0026 and 0038, Pg. 3 ¶ 0047 - 0057, Pg. 5 ¶ 0098 - 0106) 

-	With regards to claim 9, Takizawa in view of Hwang et al. in view of Hunt et al. disclose the information processing device according to Claim 1, wherein the device is configured to execute a process to control the opening and closing of the gate based on the result of the matching on the object within the captured image and the distance from the gate to the object, (Takizawa, Abstract, Figs. 1 - 3, 9, 10 & 12, Pg. 2 ¶ 0019, Pg. 3 ¶ 0036 - 0038 and 0040, Pg. 6 ¶ 0068 - 0073, Pg. 8 ¶ 0104 and 0108) the result and the distance being associated with each other for the object. (Takizawa, Pg. 2 ¶ 0017 - 0019, Pg. 3 ¶ 0040, Pg. 4 ¶ 0047 - 0048, Pg. 5 ¶ 0067 - Pg. 6 ¶ 0071, Pg. 7 ¶ 0089 - 0091, Pg. 8 ¶ 0108) Takizawa fails to disclose explicitly the at least one processor. Pertaining to analogous art, Hwang et al. disclose the at least one processor. (Hwang et al., Fig. 1, Pg. 2 ¶ 0038 - 0039 and 0043, Pg. 5 ¶ 0115) 

-	With regards to claim 11, Takizawa discloses causing an information processing device (Takizawa, Fig. 3, Pg. 1 ¶ 0004, Pg. 2 ¶ 0016 - 0019, Pg. 3 ¶ 0036 - 0037 and 0040) to realize: a matching unit that executes a matching process of performing matching between an object within a captured image obtained by capturing a pre-passing side region of a gate and a previously registered object; (Takizawa, Abstract, Figs. 1 - 3 & 5A - 5F, Pg. 2 ¶ 0016 - 0019, Pg. 3 ¶ 0036 - 0038 and 0040, Pg. 3 ¶ 0044 - Pg. 4 ¶ 0045, Pg. 6 ¶ 0069 - 0072) a distance estimating unit that when estimating a positional relation between the gate and the object within the captured image, (Takizawa, Figs. 1 - 3 & 7 - 9, Pg. 2 ¶ 0018, Pg. 3 ¶ 0039 - 0040, Pg. 5 ¶ 0064 - Pg. 6 ¶ 0069 [“In the case where a plurality of persons exist in the image capturing region 4, the face region of the person who is closer to the door 3 is preferentially targeted for identification”]) identifies an attribute of each of a plurality of objects within the captured image based on an attribute analysis process on each image portion of the plurality of objects within the captured image, (Takizawa, Figs. 7 - 9, Pg. 3 ¶ 0040, Pg. 5 ¶ 0062 - Pg. 6 ¶ 0069 [“FIGS. 8A and 8B each show a specific example of detecting a face region. FIG. 8A shows an image picked up by the upper camera 11; and FIG. 8B shows an image picked up by the lower camera 12, wherein the face regions detected by the face detector module 13 are displayed by frames 61, 62, 63, and 64” and “The face distance measuring module 14 obtains a viewing difference by correlating the face regions detected from the images captured by the cameras 11 and 12, and calculates the distance from the cameras 11 and 12 up to the face of the pedestrian M”]) and estimates the positional relation between each of the plurality of objects within the captured image and the gate, (Takizawa, Figs. 7 - 9, Pg. 3 ¶ 0040, Pg. 5 ¶ 0064 - Pg. 6 ¶ 0070 [“In the case where a plurality of persons exist in the image capturing region 4, the face region of the person who is closer to the door 3 is preferentially targeted for identification”]) and a gate controlling unit that controls opening and closing of the gate based on a result of the matching and the estimated positional relation. (Takizawa, Abstract, Figs. 1 - 3, 9, 10 & 12, Pg. 2 ¶ 0019, Pg. 3 ¶ 0036 - 0038 and 0040, Pg. 6 ¶ 0068 - 0073, Pg. 8 ¶ 0104 and 0108) Takizawa fails to disclose explicitly a non-transitory computer-readable storage medium having a program stored therein, the program comprising instructions for causing an information processing device to realize: operations of the information processing device, when estimating a positional relation using an eye-to-eye distance of the object within the captured image, setting a reference eye-to-eye distance corresponding to each of the attributes, detecting an object eye-to-eye distance that represents an eye-to-eye distance of each of the plurality of objects within the captured image, and comparing the object eye-to-eye distance with the reference eye-to-eye distance for each of the plurality of objects. Pertaining to analogous art, Hwang et al. disclose a non-transitory computer-readable storage medium having a program stored therein, (Hwang et al., Fig. 1, Pg. 5 ¶ 0115) the program comprising instructions for causing an information processing device to realize: (Hwang et al., Abstract, Fig. 1, Pg. 1 ¶ 0009, Pg. 2 ¶ 0021, 0026, 0038 - 0040 and 0043, Pg. 5 ¶ 0115) a matching unit that executes a matching process of performing matching between an object within a captured image and a previously registered object; (Hwang et al., Figs. 1 & 9, Pg. 1 ¶ 0016, Pg. 2 ¶ 0026, 0038 and 0044 - 0046, Pg. 3 ¶ 0049, 0056 - 0057 and 0062, Pg. 4 ¶ 0096, Pg. 5 ¶ 0098 - 0106) and a distance estimating unit that when estimating a positional relation using a diagonal face distance of the object within the captured image, (Hwang et al., Abstract, Figs. 1, 3, 5 & 9, Pg. 1 ¶ 0009, 0011 and 0014 - 0016, Pg. 2 ¶ 0021, 0024, 0026 and 0038, Pg. 2 ¶ 0043 - Pg. 3 ¶ 0050, Pg. 3 ¶ 0055, 0057, 0062 and 0065 - 0071, Pg. 5 ¶ 0099 - 0103, 0108 and 0115) identifies an attribute of each of a plurality of objects within the captured image based on an attribute analysis process on each image portion of the plurality of objects within the captured image, (Hwang et al., Figs. 1 & 9, Pg. 1 ¶ 0016, Pg. 2 ¶ 0024 - 0026, Pg. 3 ¶ 0049 - 0057, Pg. 4 ¶ 0095 - 0096, Pg. 5 ¶ 0102 - 0106 [The Examiner asserts that Takizawa discloses estimating a positional relation between each of a plurality of objects within a captured image and the gate and thus asserts that that the proposed combination of Takizawa in view of Hwang et al. would utilize the distance estimation process of Hwang et al. to estimate the positional relation between each of a plurality of objects within a captured image and the gate.]) sets a reference diagonal face distance corresponding to each of the attributes, (Hwang et al., Fig. 9, Pg. 1 ¶ 0014 - 0016, Pg. 2 ¶ 0024 - 0026, Pg. 3 ¶ 0047 - 0057, Pg. 5 ¶ 0101 - 0106) detect an object diagonal face distance that represents a diagonal face distance of each of the plurality of objects within the captured image, (Hwang et al., Abstract, Figs. 3, 5 & 9, Pg. 1 ¶ 0009, 0011 and 0014 - 0016, Pg. 2 ¶ 0044 - Pg. 3 ¶ 0050, Pg. 3 ¶ 0065 - 0070, Pg. 5 ¶ 0099 - 0103) compares the object diagonal face distance with the reference diagonal face distance for each of the plurality of objects, (Hwang et al., Fig. 9, Pg. 1 ¶ 0016, Pg. 2 ¶ 0026, Pg. 3 ¶ 0047 - 0057, Pg. 5 ¶ 0101 - 0106) and estimates the positional relation between each of the plurality of objects within the captured image and the gate. (Hwang et al., Abstract, Figs. 3, 5 & 9, Pg. 1 ¶ 0009, 0011 and 0014 - 0016, Pg. 2 ¶ 0044 - Pg. 3 ¶ 0050, Pg. 3 ¶ 0065 - 0070, Pg. 5 ¶ 0099 - 0103 [The Examiner asserts that Takizawa discloses estimating a positional relation between each of a plurality of objects within a captured image and the gate and thus asserts that that the proposed combination of Takizawa in view of Hwang et al. would utilize the distance estimation process of Hwang et al. to estimate the positional relation between each of a plurality of objects within a captured image and the gate.]) Hwang et al. fail to disclose explicitly estimating a positional relation using an eye-to-eye distance of the object within the captured image. Pertaining to analogous art, Hunt et al. disclose when estimating a positional relation using an eye-to-eye distance of the object within the captured image, (Hunt et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0003 - 0005 and 0010, Pg.3 ¶ 0039 - 0045 and 0049 - 0054) identifying an attribute of each of a plurality of objects within the captured image based on an attribute analysis process on each image portion of the plurality of objects within the captured image, (Hunt et al., Figs. 2 & 3, Pg. 1 ¶ 0004 - 0005 and 0010, Pg. 3 ¶ 0042 - 0043 and 0050 - 0054 [The Examiner asserts that Takizawa discloses estimating a positional relation between each of a plurality of objects within a captured image and the gate and thus asserts that that the proposed combination of Takizawa in view of Hwang et al. in view of Hunt et al. would estimate the positional relation between each of a plurality of objects within a captured image and the gate.]) setting a reference eye-to-eye distance corresponding to each of the attributes, (Hunt et al., Figs. 2 & 3, Pg. 1 ¶ 0004 - 0005 and 0010, Pg. 3 ¶ 0042 - 0043 and 0050 - 0054) detecting an object eye-to-eye distance that represents an eye-to-eye distance of each of the plurality of objects within the captured image, (Hunt et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0003 - 0005, Pg. 3 ¶ 0039 - 0044 and 0049 - 0054) comparing the object eye-to-eye distance with the reference eye-to-eye distance for each of the plurality of objects, (Hunt et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0003 - 0005 and 0010, Pg.3 ¶ 0039 - 0045 and 0049 - 0054) and estimating the positional relation between each of the plurality of objects within the captured image and the gate. (Hunt et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0003 - 0005 and 0010, Pg.3 ¶ 0039 - 0045 and 0049 - 0054 [The Examiner asserts that Takizawa discloses estimating a positional relation between each of a plurality of objects within a captured image and the gate and thus asserts that that the proposed combination of Takizawa in view of Hwang et al. in view of Hunt et al. would estimate the positional relation between each of a plurality of objects within a captured image and the gate.]) Takizawa and Hwang et al. are combinable because they are both directed towards utilizing image processing techniques to estimate a position of a user’s face in three-dimensions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takizawa with the teachings of Hwang et al. This modification would have been prompted in order to substitute the distance measuring processing of Takizawa for the face distance estimation technique of Hwang et al. The face distance estimation technique of Hwang et al. could be substituted in place of the distance measuring processing of Takizawa utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the face distance estimation technique of Hwang et al., which utilizes the size of a user’s face along with an average face size selected according to the user’s age, sex and race, would be utilized to estimate the distance to the user’s face. Furthermore, this modification would enhance the base device of Takizawa since the face distance estimation technique of Hwang et al. would be able to reliably estimate the distance to users’ faces in captured images from image information acquired by a single camera. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takizawa with the teachings of Hwang et al. This modification would have been prompted in order to enhance the base device of Takizawa with the well-known and applicable technique Hwang et al. applied to a similar device. Utilizing a program stored on a non-transitory computer-readable medium for causing an information processing device to carry out operations, as taught by Hwang et al., would enhance the base device of Takizawa by ensuring that it is carried out accurately and efficiently at high-computational speed on computer architecture. Moreover, this modification would facilitate the wide-spread dissemination of the teachings of the base device to the millions of potential end-users with access to computers. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the face distance estimation technique of Hwang et al. would be utilized to estimate the distance to users’ faces in captured images and in that a program stored on a non-transitory computer-readable medium for causing an information processing device to carry out operations would be utilized to carry out the techniques of the base device so as to ensure that they are carried out accurately and efficiently at high-computational speed on computer architecture. In addition, Takizawa in view of Hwang et al. and Hunt et al. are combinable because they are all directed towards utilizing image processing techniques to estimate a position of a user’s face in three-dimensions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Takizawa in view of Hwang et al. with the teachings of Hunt et al. This modification would have been prompted in order to substitute the face size based on a diagonal face distance of Hwang et al. for the face size based on an eye-to-eye distance of Hunt et al. The face size based on an eye-to-eye distance of Hunt et al. could be substituted in place of the face size based on a diagonal face distance of Hwang et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination eye-to-eye distances would be utilized as the face sizes in the face distance estimation technique of Hwang et al. and that eye-to-eye distances would be utilized to estimate the distances to face regions in captured images. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that eye-to-eye distances would be utilized as the face sizes in the face distance estimation technique of Hwang et al. and that eye-to-eye distances would be utilized to estimate the distances to face regions in captured images. Therefore, it would have been obvious to combine Takizawa with Hwang et al. and Hunt et al. to obtain the invention as specified in claim 11. 

-	The Examiner notes, with regards to claim 12, that “when estimating a positional relation between the gate and the object using an eye-to-eye distance of the object within the captured image” (emphasis added) is a contingent limitation and as such the broadest reasonable interpretation of claim 12 does not include the steps associated with the aforementioned contingent limitation since the claimed invention may be practiced without using an eye-to-eye distance of the object within the captured image to estimate a positional relation between the gate and the object, i.e. those steps are not required when the positional relation between the gate and the object is estimated in any other manner. See MPEP § 2111.04(II). However, in order to expedite prosecution, the Examiner will examine the claim as if the contingent limitation is required and suggests amending lines 4 - 5 of claim 13 to --registered object; 

-	With regards to claim 12, Takizawa discloses an information processing method (Takizawa, Fig. 3, Pg. 1 ¶ 0004, Pg. 2 ¶ 0016 - 0019, Pg. 3 ¶ 0036 - 0037 and 0040) comprising: executing a matching process of performing matching between an object within a captured image obtained by capturing a pre-passing side region of a gate and a previously registered object; (Takizawa, Abstract, Figs. 1 - 3 & 5A - 5F, Pg. 2 ¶ 0016 - 0019, Pg. 3 ¶ 0036 - 0038 and 0040, Pg. 3 ¶ 0044 - Pg. 4 ¶ 0045, Pg. 6 ¶ 0069 - 0072) when estimating a positional relation between the gate and the object within the captured image, (Takizawa, Figs. 7 - 9, Pg. 3 ¶ 0040, Pg. 5 ¶ 0064 - Pg. 6 ¶ 0069 [“In the case where a plurality of persons exist in the image capturing region 4, the face region of the person who is closer to the door 3 is preferentially targeted for identification”]) identifies an attribute of each of a plurality of objects within the captured image based on an attribute analysis process on each image portion of the plurality of objects within the captured image, (Takizawa, Figs. 7 - 9, Pg. 3 ¶ 0040, Pg. 5 ¶ 0062 - Pg. 6 ¶ 0069 [“FIGS. 8A and 8B each show a specific example of detecting a face region. FIG. 8A shows an image picked up by the upper camera 11; and FIG. 8B shows an image picked up by the lower camera 12, wherein the face regions detected by the face detector module 13 are displayed by frames 61, 62, 63, and 64” and “The face distance measuring module 14 obtains a viewing difference by correlating the face regions detected from the images captured by the cameras 11 and 12, and calculates the distance from the cameras 11 and 12 up to the face of the pedestrian M”]) and estimates the positional relation between each of the plurality of objects within the captured image and the gate, (Takizawa, Figs. 7 - 9, Pg. 3 ¶ 0040, Pg. 5 ¶ 0064 - Pg. 6 ¶ 0070 [“In the case where a plurality of persons exist in the image capturing region 4, the face region of the person who is closer to the door 3 is preferentially targeted for identification”]) and controlling opening and closing of the gate based on a result of the matching and the estimated positional relation. (Takizawa, Abstract, Figs. 1 - 3, 9, 10 & 12, Pg. 2 ¶ 0019, Pg. 3 ¶ 0036 - 0038 and 0040, Pg. 6 ¶ 0068 - 0073, Pg. 8 ¶ 0104 and 0108 [“in the case where the determination result is that the pedestrian M has been registered in advance, the entrance and exit management apparatus opens the door 3 of the entrance and exit target area 2” and “In the case where a plurality of persons exist in the image capturing region 4, the face region of the person who is closer to the door 3 is preferentially targeted for identification”]) Takizawa fails to disclose explicitly when estimating a positional relation using an eye-to-eye distance of the object within the captured image, setting a reference eye-to-eye distance corresponding to each of the attributes, detecting an object eye-to-eye distance that represents an eye-to-eye distance of each of the plurality of objects within the captured image, and comparing the object eye-to-eye distance with the reference eye-to-eye distance for each of the plurality of objects. Pertaining to analogous art, Hwang et al. disclose executing a matching process of performing matching between an object within a captured image and a previously registered object; (Hwang et al., Figs. 1 & 9, Pg. 1 ¶ 0016, Pg. 2 ¶ 0026, 0038 and 0044 - 0046, Pg. 3 ¶ 0049, 0056 - 0057 and 0062, Pg. 4 ¶ 0096, Pg. 5 ¶ 0098 - 0106) when estimating a positional relation using a diagonal face distance of the object within the captured image, (Hwang et al., Abstract, Figs. 3, 5 & 9, Pg. 1 ¶ 0009, 0011 and 0014 - 0016, Pg. 2 ¶ 0044 - Pg. 3 ¶ 0050, Pg. 3 ¶ 0065 - 0070, Pg. 5 ¶ 0099 - 0103) identifying an attribute of each of a plurality of objects within the captured image based on an attribute analysis process on each image portion of the plurality of objects within the captured image, (Hwang et al., Figs. 1 & 9, Pg. 1 ¶ 0016, Pg. 2 ¶ 0024 - 0026, Pg. 3 ¶ 0049 - 0057, Pg. 4 ¶ 0095 - 0096, Pg. 5 ¶ 0102 - 0106 [The Examiner asserts that Takizawa discloses estimating a positional relation between each of a plurality of objects within a captured image and the gate and thus asserts that that the proposed combination of Takizawa in view of Hwang et al. would utilize the distance estimation process of Hwang et al. to estimate the positional relation between each of a plurality of objects within a captured image and the gate.]) setting a reference diagonal face distance corresponding to each of the attributes, (Hwang et al., Fig. 9, Pg. 1 ¶ 0014 - 0016, Pg. 2 ¶ 0024 - 0026, Pg. 3 ¶ 0047 - 0057, Pg. 5 ¶ 0101 - 0106) detecting an object diagonal face distance that represents a diagonal face distance of each of the plurality of objects within the captured image, (Hwang et al., Abstract, Figs. 3, 5 & 9, Pg. 1 ¶ 0009, 0011 and 0014 - 0016, Pg. 2 ¶ 0044 - Pg. 3 ¶ 0050, Pg. 3 ¶ 0065 - 0070, Pg. 5 ¶ 0099 - 0103) comparing the object diagonal face distance with the reference diagonal face distance for each of the plurality of objects, (Hwang et al., Fig. 9, Pg. 1 ¶ 0016, Pg. 2 ¶ 0026, Pg. 3 ¶ 0047 - 0057, Pg. 5 ¶ 0101 - 0106) and estimating the positional relation between each of the plurality of objects within the captured image and the gate. (Hwang et al., Abstract, Figs. 3, 5 & 9, Pg. 1 ¶ 0009, 0011 and 0014 - 0016, Pg. 2 ¶ 0044 - Pg. 3 ¶ 0050, Pg. 3 ¶ 0065 - 0070, Pg. 5 ¶ 0099 - 0103 [The Examiner asserts that Takizawa discloses estimating a positional relation between each of a plurality of objects within a captured image and the gate and thus asserts that that the proposed combination of Takizawa in view of Hwang et al. would utilize the distance estimation process of Hwang et al. to estimate the positional relation between each of a plurality of objects within a captured image and the gate.]) Hwang et al. fail to disclose explicitly estimating a positional relation using an eye-to-eye distance of the object within the captured image. Pertaining to analogous art, Hunt et al. disclose when estimating a positional relation using an eye-to-eye distance of the object within the captured image, (Hunt et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0003 - 0005 and 0010, Pg.3 ¶ 0039 - 0045 and 0049 - 0054) identifying an attribute of each of a plurality of objects within the captured image based on an attribute analysis process on each image portion of the plurality of objects within the captured image, (Hunt et al., Figs. 2 & 3, Pg. 1 ¶ 0004 - 0005 and 0010, Pg. 3 ¶ 0042 - 0043 and 0050 - 0054 [The Examiner asserts that Takizawa discloses estimating a positional relation between each of a plurality of objects within a captured image and the gate and thus asserts that that the proposed combination of Takizawa in view of Hwang et al. in view of Hunt et al. would estimate the positional relation between each of a plurality of objects within a captured image and the gate.]) setting a reference eye-to-eye distance corresponding to each of the attributes, (Hunt et al., Figs. 2 & 3, Pg. 1 ¶ 0004 - 0005 and 0010, Pg. 3 ¶ 0042 - 0043 and 0050 - 0054) detecting an object eye-to-eye distance that represents an eye-to-eye distance of each of the plurality of objects within the captured image, (Hunt et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0003 - 0005, Pg. 3 ¶ 0039 - 0044 and 0049 - 0054) comparing the object eye-to-eye distance with the reference eye-to-eye distance for each of the plurality of objects, (Hunt et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0003 - 0005 and 0010, Pg.3 ¶ 0039 - 0045 and 0049 - 0054) and estimating the positional relation between each of the plurality of objects within the captured image and the gate. (Hunt et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0003 - 0005 and 0010, Pg.3 ¶ 0039 - 0045 and 0049 - 0054 [The Examiner asserts that Takizawa discloses estimating a positional relation between each of a plurality of objects within a captured image and the gate and thus asserts that that the proposed combination of Takizawa in view of Hwang et al. in view of Hunt et al. would estimate the positional relation between each of a plurality of objects within a captured image and the gate.]) Takizawa and Hwang et al. are combinable because they are both directed towards utilizing image processing techniques to estimate a position of a user’s face in three-dimensions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takizawa with the teachings of Hwang et al. This modification would have been prompted in order to substitute the distance measuring processing of Takizawa for the face distance estimation technique of Hwang et al. The face distance estimation technique of Hwang et al. could be substituted in place of the distance measuring processing of Takizawa utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the face distance estimation technique of Hwang et al., which utilizes the size of a user’s face along with an average face size selected according to the user’s age, sex and race, would be utilized to estimate the distance to the user’s face. Furthermore, this modification would enhance the base device of Takizawa since the face distance estimation technique of Hwang et al. would be able to reliably estimate the distance to users’ faces in captured images from image information acquired by a single camera. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the face distance estimation technique of Hwang et al. would be utilized to estimate the distance to users’ faces in captured images. In addition, Takizawa in view of Hwang et al. and Hunt et al. are combinable because they are all directed towards utilizing image processing techniques to estimate a position of a user’s face in three-dimensions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Takizawa in view of Hwang et al. with the teachings of Hunt et al. This modification would have been prompted in order to substitute the face size based on a diagonal face distance of Hwang et al. for the face size based on an eye-to-eye distance of Hunt et al. The face size based on an eye-to-eye distance of Hunt et al. could be substituted in place of the face size based on a diagonal face distance of Hwang et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination eye-to-eye distances would be utilized as the face sizes in the face distance estimation technique of Hwang et al. and that eye-to-eye distances would be utilized to estimate the distances to face regions in captured images. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that eye-to-eye distances would be utilized as the face sizes in the face distance estimation technique of Hwang et al. and that eye-to-eye distances would be utilized to estimate the distances to face regions in captured images. Therefore, it would have been obvious to combine Takizawa with Hwang et al. and Hunt et al. to obtain the invention as specified in claim 12.

-	With regards to claim 13, Takizawa in view of Hwang et al. in view of Hunt et al. disclose the information processing method according to Claim 12, comprising: executing the matching process based on the estimated distance to the object within the captured image; (Takizawa, Figs. 1, 2, 11 & 12, Pg. 2 ¶ 0018 - 0019, Pg. 3 ¶ 0040, Pg. 3 ¶ 0043 - Pg. 4 ¶ 0045, Pg. 5 ¶ 0067 - Pg. 6 ¶ 0071, Pg. 8 ¶ 0104 - 0105 and 0108) and controlling the opening and closing of the gate based on a processing result of the matching process executed based on the estimated distance to the object within the captured image. (Takizawa, Abstract, Figs. 1 - 3 & 10 - 12, Pg. 2 ¶ 0018 - 0019, Pg. 3 ¶ 0036 - 0040, Pg. 3 ¶ 0044 - Pg. 4 ¶ 0045, Pg. 6 ¶ 0068 - 0072, Pg. 7 ¶ 0090, Pg. 8 ¶ 0104 - 0105 and 0108) 

-	With regards to claim 14, Takizawa in view of Hwang et al. in view of Hunt et al. disclose the information processing method according to Claim 12, comprising: estimating the distance to the object within the captured image; (Takizawa, Figs. 1 - 3 & 11, Pg. 2 ¶ 0018, Pg. 3 ¶ 0039 - 0040 and 0043 - 0044, Pg. 5 ¶ 0064, Pg. 5 ¶ 0067 - Pg. 6 ¶ 0070, Pg. 8 ¶ 0108) and controlling the opening and closing of the gate based on the estimated distance to the object within the captured image. (Takizawa, Abstract, Figs. 1 - 3, 9, 10 & 12, Pg. 2 ¶ 0019, Pg. 3 ¶ 0036 - 0038 and 0040, Pg. 4 ¶ 0045, Pg. 6 ¶ 0068 - 0073, Pg. 7 ¶ 0087 - 0091, Pg. 8 ¶ 0104 and 0108) Takizawa fails to disclose explicitly identifying an attribute of the previously registered object as the attribute of the object within the captured image, and setting the reference value based on the attribute; and estimating the distance to the object by using the reference value. Pertaining to analogous art, Hwang et al. disclose identifying an attribute of the previously registered object as the attribute of the object within the captured image, (Hwang et al., Figs. 1 & 9, Pg. 1 ¶ 0016, Pg. 2 ¶ 0024 and 0026, Pg. 3 ¶ 0047 - 0050, 0056 - 0057 and 0062, Pg. 5 ¶ 0098 - 0103 and 0106) and setting the reference value based on the attribute; (Hwang et al., Abstract, Figs. 1, 3, 5 & 9, Pg. 1 ¶ 0016, Pg. 2 ¶ 0021, 0024, 0026 and 0038, Pg. 3 ¶ 0047 - 0057 and 0062, Pg. 5 ¶ 0098 - 0106) and estimating the distance to the object within the captured image by using the reference value. (Hwang et al., Figs. 1, 3, 5 & 9, Pg. 1 ¶ 0016, Pg. 2 ¶ 0021, 0024, 0026 and 0038, Pg. 3 ¶ 0047 - 0057 and 0062, Pg. 5 ¶ 0098 - 0106) 

-	With regards to claim 15, Takizawa in view of Hwang et al. in view of Hunt et al. disclose the information processing method according to Claim 14, comprising: estimating the distance to the object within the captured image; (Takizawa, Figs. 1 - 3 & 11, Pg. 2 ¶ 0018, Pg. 3 ¶ 0039 - 0040 and 0043 - 0044, Pg. 5 ¶ 0064, Pg. 5 ¶ 0067 - Pg. 6 ¶ 0070, Pg. 8 ¶ 0108) and controlling the opening and closing of the gate based on the estimated distance to the object within the captured image. (Takizawa, Abstract, Figs. 1 - 3, 9, 10 & 12, Pg. 2 ¶ 0019, Pg. 3 ¶ 0036 - 0038 and 0040, Pg. 4 ¶ 0045, Pg. 6 ¶ 0068 - 0073, Pg. 7 ¶ 0087 - 0091, Pg. 8 ¶ 0104 and 0108) Takizawa fails to disclose explicitly when identifying the attribute of the object within the captured image from the result of the matching process fails, identifying the attribute of the object within the captured image based on an attribute analysis process on an image portion of the object, and setting the reference value corresponding to the attribute; and estimating the distance to the object by using the reference value. Pertaining to analogous art, Hwang et al. disclose identifying the attribute of the object within the captured image based on an attribute analysis process on an image portion of the object, (Hwang et al., Abstract, Figs. 1, 3, 5 & 9, Pg. 1 ¶ 0009, 0011, 0014 and 0016, Pg. 2 ¶ 0021, 0024, 0026 and 0038, Pg. 3 ¶ 0047 - 0050, 0053 - 0054, 0056 - 0057, 0062 and 0067 - 0070, Pg. 5 ¶ 0098 - 0106) and setting the reference value corresponding to the attribute; (Hwang et al., Abstract, Figs. 1, 3, 5 & 9, Pg. 1 ¶ 0011, 0014 and 0016, Pg. 2 ¶ 0021, 0024, 0026 and 0038, Pg. 3 ¶ 0047 - 0057 and 0069 - 0070, Pg. 5 ¶ 0098 - 0106) and estimating the distance to the object by using the reference value. (Hwang et al., Figs. 1, 3, 5 & 9, Pg. 1 ¶ 0009, 0011, 0014 and 0016, Pg. 2 ¶ 0021, 0024, 0026, 0038 and 0043, Pg. 3 ¶ 0047 - 0057, 0062 and 0067 - 0070, Pg. 5 ¶ 0098 - 0108) Hwang et al. fail to disclose explicitly when identifying the attribute of the object within the captured image from the result of the matching process fails, identifying the attribute of the object within the captured image based on an attribute analysis process on an image portion of the object. Pertaining to analogous art, Hunt et al. disclose when identifying the attribute of the object within the captured image from the result of the matching process fails, (Hunt et al., Abstract, Figs. 1 - 3, Pg. 1 ¶ 0003 - 0005 and 0010, Pg. 3 ¶ 0040 - 0043, 0049 - 0051 and 0053 - 0054) identifying the attribute of the object within the captured image based on an attribute analysis process on an image portion of the object, (Hunt et al., Fig. 3, Pg. 1 ¶ 0003 - 0005 and 0010, Pg. 3 ¶ 0041 - 0043) and setting the reference value corresponding to the attribute; (Hunt et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0003 - 0005 and 0010, Pg. 3 ¶ 0041 - 0043 and 0050 - 0054) and estimating the distance to the object within the captured image by using the reference value. (Hunt et al., Abstract, Figs. 1 - 3, Pg. 1 ¶ 0003 - 0005 and 0010, Pg. 3 ¶ 0041 - 0044 and 0051 - 0054) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Takizawa in view of Hwang et al. in view of Hunt et al. with additional teachings of Hunt et al. This modification would have been prompted in order to enhance the combined base device of Takizawa in view of Hwang et al. in view of Hunt et al. with the well-known and applicable technique Hunt et al. applied to a similar device. Identifying the attribute of the object within the captured image based on an attribute analysis process when identifying the attribute from the result of the matching process fails, as taught by Hunt et al., would enhance the combined base device by allowing for it to estimate a distance to the face of a user as accurately as possible in situations wherein their age, sex and race information cannot be ascertained from the image data through matching by utilizing a standard/average eye separation distance value for the user against which an actual eye separation distance is compared thereby permitting the combined base device to provide a best distance estimate for any unknown and/or unmatched users. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the attribute of the object within the captured image would be identified based on an attribute analysis process when identifying the attribute from the result of the matching process fails so as to enable distances to be estimated for any unknown and/or unmatched users as best as possible. Therefore, it would have been obvious to combine Takizawa in view of Hwang et al. in view of Hunt et al. with additional teachings of Hunt et al. to obtain the invention as specified in claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667